ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4844 neil.mcmurdie@us.ing.com February 11, 2011 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Post-Effective No. 1 to Registration Statement on Form N-4 Prospectus Title: Multiple Sponsored Retirement Options II File Nos.: 333-167680 and 811-02513 Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company (the "Company") and its Variable Annuity Account C ("the Separate Account") and under the Securities Act of 1933, as amended (the "1933 Act"), and the Investment Company Act of 1940, as amended (the "1940 Act"), we are submitting for filing under Rule 485(a) of the 1933 Act, Post-Effective Amendment No. 1 to the Registration Statement on Form N-4. This filing describes a group variable annuity contract to be offered primarily in connection with 401(a), 401(k), 403(b), 457(b), Roth 401(k), Roth 403(b) and Roth 457(b) plans (the "Contract"). The purpose of this filing pursuant to Rule 485(a) of the 1933 Act is to add disclosure of a loan initiation fee that may be assessed under certain contracts and supporting disclosures.
